         Case 2:18-mc-00173 Document 1 Filed 12/17/18 Page 1 of 3 Page ID #:1



 1   Peter R. Afrasiabi (Bar No. 193336)
     Email: pafrasiabi@onellp.com
 2   John Tehranian (Bar No. 211616)
     Email: jtehranian@onellp.com
 3   ONE LLP
     4000 MacArthur Blvd.
 4   East Tower, Suite 500
     Newport Beach, CA 92660
 5   Telephone: (949) 502-2870
     Facsimile: (949) 258-5081
 6
     Joanna Ardalan (Bar No. 285384)
 7   Email: jardalan@onellp.com
     ONE LLP
 8   9301 Wilshire Blvd.
     Penthouse Suite
 9   Beverly Hills, CA 90210
     Telephone: (310) 437-8665
10   Facsimile: (310) 943-2085
11   Attorneys for Plaintiff,
     LICKERISH, INC.
12
13                               UNITED STATES DISTRICT COURT
14                              CENTRAL DISTRICT OF CALIFORNIA
15
     IN RE: DMCA SECTION 512(h)                  Misc. Action No.
16
     SUBPOENA TO CHOOPA LLC
17                                               DECLARATION OF NIGEL
                                                 WILLIAMS IN SUPPORT OF
18
                                                 PETITIONER LICKERISH, INC.’S
19                                               REQUEST TO CLERK FOR
20                                               ISSUANCE OF SUBPOENA
                                                 PURSUANT TO 17 U.S.C. § 512(h) TO
21                                               IDENTIFY ALLEGED INFRINGERS
22
23
24
25
26
27
28


         DECLARATION OF NIGEL WILLIAMS ISO ISSUANCE OF DMCA 512(h) SUBPOENA
         Case 2:18-mc-00173 Document 1 Filed 12/17/18 Page 2 of 3 Page ID #:2



 1         I, Nigel Williams, declare and state as follows:
 2         1.     I am a principal and director of Lickerish, Inc. (“Lickerish”). I have personal
 3   knowledge of the facts contained in this declaration and, if called to testify, could and
 4   would testify competently thereto.
 5         2.     Lickerish is high quality photographic syndication company that specializes in
 6   celebrity portraiture, fashion, and beauty images. Its works feature some of the most
 7   recognizable individuals in the world, including Mr. Richard Guaty, who is a noted
 8   international photographer and whose work focuses on lifestyle and fashion. Mr. Guaty
 9   authored photographs of Kelly Rohrbach, which have been licensed for significant money.
10         3.     Lickerish owns the copyright to the timely registered photos contained in VA
11   1-987-025. The photos, and all rights, title and interests therein, including the copyrights
12   therein, were assigned by Mr. Guaty to Lickerish, Inc. effective on or about October 6,
13   2016. Those photos are at issue in a ligation Lickerish, Inc., filed against Hollywood Tuna
14   in this district. See Lickerish, Inc. v. Hollywood Tuna, 2:18-cv-04106.
15         4.     Hollywood Tuna has also infringed other photographs for which Lickerish is
16   the owner of an exclusive right. True and correct copies of some of those additional
17   infringements are attached hereto as Exhibit A. The infringements appear on the website
18   www.hollywoodtuna.com and appear to be stored on servers owned by Choopa LLC.
19         5.     I submit this declaration in support of my request for issuance to Choopa, LLC
20   of a subpoena, pursuant to the Digital Millennium Copyright Act (“DMCA”), 17 U.S.C. §
21   512(h) (the “DMCA Subpoena”), to identify an alleged infringer or infringers who posted
22   photos which infringe the copyrights to the Photos (the “Infringing Content”) on their
23   servers.
24         6.     On or about December 12, 2018, December 14, 2018, and December 17, 2018
25   Lickerish issued a take-down notification letter pursuant to Section 512 of Title 17 of the
26   U.S. Code (as enacted by the “Online Copyright Infringement Liability Limitation Act” as
27   part of the DMCA”) to Choopa LLC. Attached hereto as Exhibit B to this Declaration is a
28   true and correct copy of the takedown notifications. Attached as Exhibit C is a true and
                                                     1
         DECLARATION OF NIGEL WILLIAMS ISO ISSUANCE OF DMCA 512(h) SUBPOENA
           Case 2:18-mc-00173 Document 1 Filed 12/17/18 Page 3 of 3 Page ID #:3



1    correct copy of a screenshot taken from the "who is" information of
2    www.hollywoodtuna.com that states that Choopa provides the servers for Hollywood Tuna,
 3   and attached as Exhibit D is a true and correct copy of a screenshot taken from the Choopa
 4   website that demonstrates Choopa LLC owns and operates those servers. Choopa, LLC and
 5   Choopa.com are registered as alternate names for Vultr Holdings Corporation, and, as
6    such, I directed the DMCA takedown notifications to Vultr' designated agent with the
 7 Copyright Office, dmca@vultr.com. Attached as Exhibit E is a true and correct copy of a
 8   screenshot taken from the Copyright Office's DMCA agent directory which shows that
 9   Choopa's designated agent may be emailed at dmca@vultr.com.
10         7.     The purpose for which this DMCA Subpoena is being sought is to obtain the
11   identity of an alleged infringer or infringers, and such information will only be used for the
12   purpose of protecting my copyright interests under Title 17 of the United States Code.
13         I declare under penalty of perjury under the laws of the United States of America that
14   the foregoing is true and correct.
15         Executed on December 17, 2018, in London, England.
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    2
          DECLARATION OF NIGEL WILLIAMS ISO ISSUANCE OF DMCA 512(h) SUBPOENA
